Exhibit 99.1 1 2Forward Looking Statements This presentation contains forward-looking statements relating to the financial condition, results of operations and business of LNB Bancorp, Inc., including certain plans, expectations, goals and statements which are subject to numerous assumptions, risks and uncertainties.Actual results could differ materially from those indicated by such statements for a variety of reasons.Among the important factors that could cause actual results to differ materially from those indicated are movements in interest rates, changes in the mix of the Company’s business, competitive pressures, changes in general economic conditions, the nature, extent and timing of governmental actions and reforms and the risk factors detailed in the Company’s 2012 Annual Report on Form 10-K and subsequent current and periodic reports and registration statements filed with the Securities and Exchange Commission. All forward-looking statements included in this presentation are based on information available as of the date hereof. LNB Bancorp, Inc. undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date of this presentation. 3 2012 Performance TARP CPP Community Involvement 2013 Focus Today’s Discussion 4 LNB Financial Performance (2012 vs. 2011) Net Loans +4.71% Total Deposits +0.85% Net Interest Income -2.04% Non Interest Expense +2.22% ($000s) 2rovision for Loan Loss $7,242 $10,353 Net Income$ 6,107$5,003 5 Deposit Market Share (2012) Lorain County#2 with 22.1% shareCity of Lorain #1 with 39.9% shareAmherst#1 with 30.2% shareOberlin#2 with 49.5% shareVermilion #1 with 34.7% shareElyria#3 with 14.4% shareOlmsted#3 with 19.2% shareAvon#3 with 10.1% shareAvon Lake #4 with 14.3% share Hudson#1 with 20.1% share Source: FDIC, June 30, 2012 6 Interest Income to Earning Assets (December 31, 2012) *Peer Group includes all bank holding companies with assets between $1 billion and $3 billion. (Source: Bank Holding Co. Report 12/31/12) 6.00% 5.00% 4.00% 3.00% 2.00% 4.21% 4.44$ LNBB Peer Group* 7 Interest Expense to Earning Assets (December 31, 2012) 1.50% 1.00% 0.50% 0.00% 0.68% 0.71% LNBB Peer Group 8 Net Interest Income to Earning Assets (December 31, 2012) 4.005 3.50% 3.00% 2.50% 2.00% 3.54% 3.69% LNBB Peer Group 9 Non Interest Income toAssets (December 31, 2012) 1.50% 1.25% 1.00% 0.75% 0.50% 0.25% 0.00% 0.97% 1.04% LNBB Peer Group 10 Non Interest Expenses to Assets (December 31, 2012) 4.00% 3.50% 3.00% 2.50% 2.00% 1.50% 1.00% 0.50% 0.00% 2.93% 3.16% LNBB Peer Group 11 Pre Provision Core Earnings* To Assets (December 31, 2012) *Pre Provision Core Earnings is a non-GAAP financial measure that is defined as income before tax expense, adjusted to exclude the impact of the provision for loan losses. A reconciliation of pre-provision core earnings to the corresponding GAAP financial measure is available in our press release dated January 31, 2013. 2.00% 1.50% 1.00% 0.50% 0.00% 1.34% 1.44% LNBB Peer Group 12 Net Income to Assets (December 31, 2012) 1.00% 0.90% 0.80% 0.70% 0.60% 0.50% 0.40% 0.30% 0.20% 0.10% 0.00% 0.51% 0.80% LNBB Peer Group 13 Credit Quality 14 Net Loan Loss to Avg. Total Loans/Leases (December 31, 2012) 1.50% 1.00% 0.50% 0.00% 0.77% 0.58% LNBB Peer Group 15 30 Days Delinquent + Non Accrual to Total Loans (December 31, 2012) 6.00% 4.50% 3.00% 1.50% 0.00% 3.90% 2.89% LNBB Peer Group 16 Credit Quality Improvement Non Performing Loans to Total Loans 6.0% 5.0% 4.0% 3.0% 2.0% 1.0% 0.0% 2.04% 1.44% 2.43% 4.89% 5.15% 4.09% 3.15% 2 17 2012 Performance TARP CPP Community Involvement 2013 Focus Today’s Discussion 18 $25.2 million of variable rate Series B Cumulative PerpetualPreferred Stock issued to the Treasury on December 12, 2008Concurrently issued warrants to purchase 561,343 common shares at an exercise price of $6.74 per shareSeries B Preferred Stock sold by Treasury to private investors in June 2012. Company repurchased outstanding warrants from Treasury in July 2012.Company repurchased approximately 25% of outstanding Series B Preferred Stock in December 2012 at a discount using funds generated from earnings.Company issued 1,357,348 of its common shares in exchange for 9,733 shares of the Series B Preferred Stock in March 2013. Current Thoughts on TARP CPP 19 Approximately $9.2 million in par value of the Series B Preferred Stock remains outstanding. Broader ownership of common shares following the exchange provides potential for increased float in the stock. Prior to the repurchases and the exchange, the annual dividends on the series B Preferred Stock were approximately $1.2 million; following the transactions, annualized dividends on the remaining outstanding shares are $457,000. While we continue to consider all of our alternatives for financing the retirement of the remaining Series B Preferred Stock, the exchange puts us in a position where we expect that our retained earnings can play a more significant role in the funding of any redemption or repurchase activity going forward. Current Thoughts on TARP CPP 20 2012 Performance TARP CPP Community Involvement 2013 Focus Today’s Discussion 21 Activities in the Community 2,000+ hours of volunteer time Clothe-a-ChildCatholic CharitiesSecond Harvest Food DriveSpecial OlympicsGirl Scouts of NEOEmployees volunteering at Second Harvest Food Bank 22 Activities in the Community Team Lorain CountyMain Street VermilionAmer. Heart Assoc. WalkLeukemia & LymphomaSocietyLorain SchoolsHudson SchoolsEaster SealsLorainCounty Metro ParksEaster Seals Walk at the Black River Landing 23 LNB Receives SBA Lending Award LNB was recognized by the Small Business Administration as the 4th highest small business lender in the Cleveland metro area in 2012.George Nassif, Adrian Pasquale, Kevin Ball 24 2012 Performance TARP CPP Community Involvement 2013 Focus Today’s Discussion 25 Focus For 2013 Seek to offset margin compression by pursuing Balance sheet growth Fee Income Continued asset quality improvement Expense management Compliance/ risk management 26 Questions ?
